                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               CASE NO. 5:20-CR-00247-M-1

 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )            ORDER TO SEAL
                                                )        DOCKET ENTRY NUMBER 46
        V.                                      )
                                                )
 DONALD GREGORY HOGGARD,                        )
                                                )
        Defendant.                              )

       Upon motion of the United States and for good cause shown, it is hereby ORDERED that

the Clerk of Court shall seal the Notice of Filing of Victim Impact Statements and attached victim

impact statements at Docket Entry 46.

       SO ORDERED this       /flday of February, 2021.


                                     RICHARD E. MYERS II
                                     CHIEF UNITED STATES DISTRICT JUDGE




             Case 5:20-cr-00247-M Document 49 Filed 02/11/21 Page 1 of 1
